Case 1:14-cr-20306-TLL-PTM ECF No. 38 filed 06/29/20                    PageID.180       Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   NORTHERN DIVISION

UNITED STATES OF AMERICA,

                       Plaintiff,                              Case No. 14-20306

v.                                                             Honorable Thomas L. Ludington

ERIC MARQUELL BURRELL,

                  Defendant.
_______________________________________/

        ORDER DENYING PETITIONER’S MOTION TO REDUCE SENTENCE

        On May 28, 2014 Defendant was indicted by a grand jury for one count of possession with

intent to distribute cocaine base. ECF No. 9. He pled guilty and was sentenced to a term of 151

months of incarceration and three years of supervised release on December 15, 2014. ECF No. 22.

        Defendant filed a pro se motion to reduce his sentence due to the spread of COVID-19.

ECF No. 37. Due to mailing delays caused by COVID-19, the motion was docketed on June 23,

2020, but in accordance with 20-AO-26, the postmark date of June 5, 2020 was used for the filing

date.

                                                  I.

        The United States is facing an unprecedented challenge with the coronavirus pandemic.

The Governor of Michigan explained that:

        The novel coronavirus (COVID-19) is a respiratory disease that can result in serious
        illness or death. It is caused by a new strain of coronavirus not previously identified
        in humans and easily spread from person to person. Older adults and those with
        chronic health conditions are at particular risk, and there is an increased risk of
        rapid spread of COVID-19 among persons in close proximity to one another. There
        is currently no approved vaccine or antiviral treatment for this disease.

Emergency Order 2020-21.
Case 1:14-cr-20306-TLL-PTM ECF No. 38 filed 06/29/20                             PageID.181         Page 2 of 4



        The Center for Disease Control and Prevention (“CDC”) represents that jails and prisons

pose an especially high risk for those who are within their walls. See Interim Guidance on Mgmt.

of Coronavirus Disease 2019 (COVID-19) in Correctional and Detention Facilities, Ctr. for

Disease Control, at 2 (Mar. 23, 2020), available at https://www.cdc.gov/coronavirus/2019-

ncov/downloads/guidance-correctional-detention.pdf. 1 It further explains that “[t]here are many

opportunities for COVID-19 to be introduced into a correctional or detention facility, including

daily staff ingress and egress; transfer of incarcerated/detained persons between facilities and

systems, to court appearances, and to outside medical visits; and visits from family, legal

representatives, and other community members.” CDC, Guidance for Correctional & Detention

Facilities,                       https://www.cdc.gov/coronavirus/2019-ncov/community/correction-

detention/guidance-correctional-detention.html (last visited June 12, 2020).

                                                        II.

        Defendant explains in his motion that he is seeking a reduction of sentence “for numerous

reasons.” ECF No. 37. First, he states that this Court encouraged him to address his substance

abuse and to acquire a trade. He provides that he has “completed phase 1 and 2 substance abuse

treatment, I’ve obtained my carpentry certification building homes for habitat for humanity at

Hazelton FCI. In addition I also obtained my auto electronics, window tinting and graphics

application at FCE Bastrop TX retro fitting law enforcement vehicles for all agencies for over 2

yrs.” Id. at PageID.177. He argues he is a nonviolent drug offender and “there was never a proper

sentences memo in regards to my mental and physical conditions at the time of the offense which




1
  Ltr. from Sen. Richard J. Durbin et al. to Att’y Gen. William P. Barr et al., at 1(Mar. 23, 2020), available at
https://www.durbin.senate.gov/imo/media/doc/Letter.%20to%20DOJ%20and%20BOP%20on%20COVID-
19%20and%20FSA%20provisions%20-%20final%20bipartisan%20text%20with%20signature%20blocks.pdf
(“Conditions of confinement do not afford individuals the opportunity to take proactive steps to protect themselves,
and prisons often create the ideal environment for the transmission of contagious disease.”).

                                                       -2-
Case 1:14-cr-20306-TLL-PTM ECF No. 38 filed 06/29/20                  PageID.182      Page 3 of 4



. . . could have warranted a downward departure.” Id. Third, he provides he has served over fifty

percent of his sentence and “earned my way to a custody level of camp status.” Id. at PageID.178.

He is currently in an Oklahoma City transit facility. He concludes his motion by stating that “In

closing I understand I’m not obligated for a sentences reduction of any kind, but at the mercy of

the court, would like to be consider and hopefully giving a chance.” Id. (sic throughout).

       After a sentence has been imposed, “[a] district court may modify a defendant’s sentence

only as provided by statute.” United States v. Johnson, 564 F.3d 419, 421 (6th Cir. 2009). 18

U.S.C. § 3582(c) provides that a term of imprisonment may be modified in three circumstances,

1) upon a motion for compassionate release pursuant to § 3582(c)(1)(A), 2) if otherwise permitted

by statute or Federal Rule of Civil Procedure 35 pursuant to § 3582(c)(1)(B), or 3) the Sentencing

Commission has reduced the sentencing guidelines pursuant to § 3582(c)(2). If a defendant files a

motion under § 3582(c)(1)(A), he or she must first exhaust all administrative remedies with the

BOP or wait for 30 days to lapse after the warden received the request. This requirement applies

even during the COVID-19 pandemic. United States v. Alam, 2020 WL 2845694, at *4 (6th Cir.

June 2, 2020).

       In his motion Defendant does not identify any change in law or fact that would allow him

to receive a reduction in sentence. Even assuming that Defendant’s motion could be construed as

a motion for compassionate release, he did not explain if he exhausted his administrative remedies

with BOP. The Court commends Defendant for his efforts regarding his substance abuse treatment

and his acquisition of multiple skilled trades. The Court is also aware of the time sensitive nature

of Defendant’s request. However, Defendant has not offered a legal rationale for a reduction in

sentence.




                                               -3-
Case 1:14-cr-20306-TLL-PTM ECF No. 38 filed 06/29/20                                       PageID.183   Page 4 of 4



       Accordingly, it is ORDERED that Defendant’s motion for a reduction in sentence, ECF

No. 37, is DENIED.


Dated: June 29, 2020                                                          s/Thomas L. Ludington
                                                                              THOMAS L. LUDINGTON
                                                                              United States District Judge

                                                 PROOF OF SERVICE

                       The undersigned certifies that a copy of the foregoing order was served
                       upon each attorney of record herein by electronic means and upon Eric
                       Marquell Burrell, #50085039, at Federal Transfer Center, P.O. Box
                       898801, Oklahoma City, OK 73189-8801 by first class U.S. mail on June
                       29, 2020.

                                                        s/Suzanne Gammon
                                                        SUZANNE GAMMON




                                                           -4-
